NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. 605 Third Avenue New York, New York 10158-0180 Joint Annual Meeting of Stockholders to be held June 11, 2010 May 11, 2010 Dear Stockholder: You are being asked to vote on proposed reorganizations related to Neuberger Berman High Yield Strategies Fund (NYSE: NHS) (“NHS”) and Neuberger Berman Income Opportunity Fund Inc. (NYSE Amex: NOX) (“NOX”). As described in more detail below, if you approve the proposed Agreement and Plan of Reorganization (the “Agreement”), both NHS and NOX would be reorganized into a newly formed Maryland corporation, named Neuberger Berman High Yield Strategies Fund Inc. (“New NHS,” and together with NHS and NOX, the “Funds,” and each, a “Fund”), which will have the same investment objective and substantially similar principal investment policies, invest in substantially similar markets and present substantially similar general risks as NHS and NOX. You are also being asked to vote on the election of Trustees/Directors of NHS and NOX, in the event that the Agreement is not approved or, if it is approved, until the dissolution of NHS and NOX. The respective Boards of Trustees/Directors of NHS and NOX (each, a “Board”) have called a joint annual meeting of shareholders/stockholders of NHS and NOX (the “Meeting”) to be held on June 11, 2010, at 605 Third Avenue, 41st Floor, New York, New York 10158-3698, at 2:30 p.m. Eastern time, in order to vote on the Agreement and the election of Trustees/Directors. The Agreement provides for a conversion (the “Conversion”) followed by a merger (the “Merger,” and together with the Conversion, the “Reorganization”). In the Conversion, NHS would convert into New NHS, a newly formed Maryland corporation named Neuberger Berman High Yield Strategies Fund Inc. NHS would then dissolve under applicable state law. After the Conversion, NOX would transfer its assets to New NHS in exchange for shares of common stock and preferred stock of New NHS and the assumption by New NHS of NOX’s liabilities and NOX would dissolve under applicable state law. The attached combined Proxy Statement and Prospectus asks for your approval of the Reorganization. The Trustees/Directors of NHS and NOX believe that the Reorganization could benefit shareholders/stockholders of NHS and NOX by providing, for example, the potential for lower operating expenses through both economies of scale and the elimination of certain duplicative costs, enhanced market liquidity for shares of New NHS, and portfolio management efficiencies and greater diversification of portfolio holdings due to New NHS’s larger size. Accordingly, after careful consideration, the Boards of NHS and NOX unanimously recommend that you support the Reorganization and vote “FOR” the proposed Agreement and “FOR” each nominee. Detailed information about the proposed Reorganization and Agreement and each nominee is contained in the enclosed materials. As a result of the Reorganization, holders of common shares of NHS and common stock of NOX would receive newly issued shares of common stock of New NHS and cash in lieu of certain fractional shares as described below, the aggregate net asset value of which will equal the aggregate net asset value of the applicable Fund’s common shares or stock they held immediately prior to the Reorganization. NHS common shareholders will receive the same number of shares of common stock of NHS as they held immediately prior to the Reorganization. NOX common stockholders will receive a different number of shares that will be based on the relative net asset value of NOX and New NHS, which generally will not include fractional shares of New NHS common stock. Instead, each former holder of NOX common stock will receive cash in an amount equal to the value of the fractional shares of New NHS common stock that stockholder would otherwise have received in the Reorganization. In addition, holders of preferred shares of NHS and preferred stock of NOX would receive newly issued shares of preferred stock of New NHS. The aggregate liquidation preference and number of shares of New NHS preferred stock received in the Reorganization will equal the aggregate liquidation preference and number of shares of NHS preferred shares and NOX preferred stock held by a preferred shareholder/stockholder immediately prior to the Reorganization. Each share of newly issued New NHS preferred stock will have a liquidation preference of $25,000, which is the same liquidation preference per share as NHS’s and NOX’s preferred shares/stock. New NHS is registered as a closed-end, non-diversified management investment company and is expected to be listed on the NYSE Amex. NHS is registered as a closed-end, diversified management investment company and is listed on the New York Stock Exchange. NOX is registered as a closed-end, non-diversified management investment company and is listed on the NYSE Amex. New NHS will have the same investment objective and substantially similar principal investment policies, invest in substantially similar markets and present substantially similar general risks as NHS and NOX. Each Fund’s investment objective is to seek high total return (income plus capital appreciation). Under normal market conditions, NHS invests at least 80% of its net assets, including assets attributable to any outstanding preferred shares, plus the aggregate principal amount of any borrowings, in high yield debt securities of U.S. and foreign issuers. Under normal market conditions, NOX and New NHS each invest at least 80% of its total assets in high yield debt securities of U.S. and foreign issuers. High yield debt securities include securities that are rated below investment grade by a nationally recognized statistical rating organization or are unrated debt securities determined to be of comparable quality by the Fund’s investment manager. The Conversion of NHS is not contingent on the approval of the Agreement by NOX stockholders. Accordingly, if NHS shareholders approve the Agreement, the Conversion will occur even if NOX stockholders do not approve the Agreement. However, if the Agreement is not approved by NHS shareholders, the Merger of NOX will not occur even if NOX stockholders approve the Agreement. Your vote is very important to us regardless of the number of shares you own. Whether or not you plan to attend the Meeting in person, please read the Proxy Statement and Prospectus and cast your vote promptly. To vote, simply date, sign and return the proxy card in the enclosed postage-paid envelope or follow the instructions on the proxy card for voting by touch-tone telephone or on the Internet. If we do not hear from you, our proxy solicitor, Broadridge Financial Solutions, Inc., may contact you. It is important that your vote be received no later than the time of the Meeting. Sincerely, Robert Conti President and Chief Executive Officer Neuberger Berman High Yield Strategies Fund Neuberger Berman Income Opportunity Fund Inc. This page is intentionally left blank. NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. Important News For Stockholders While we encourage you to read the full text of the enclosed combined Proxy Statement and Prospectus (the “Proxy Statement/Prospectus”), here is a brief overview of the proposals to be voted upon. Please refer to the more complete information contained elsewhere in the Proxy Statement/Prospectus about the proposals. For ease of reading, “stock” and “stockholders” have been used in certain places to describe, respectively, the shares of NHS (as defined below) and the shareholders of NHS. Questions and Answers about the Reorganization and Agreement Q: Why am I being asked to vote? A: You are being asked to vote on proposed reorganizations, described below, related to Neuberger Berman High Yield Strategies Fund (“NHS”) and Neuberger Berman Income Opportunity Fund Inc. (“NOX”). As described in more detail below, if you approve the proposed agreement, both NHS and NOX would be reorganized into a newly formed Maryland corporation, named Neuberger Berman High Yield Strategies Fund Inc. (“New NHS,” and together with NHS and NOX, the “Funds,” and each, a “Fund”), which will have the same investment objective and substantially similar principal investment policies, invest in substantially similar markets and present substantially similar general risks as NHS and NOX. In addition, stockholders of NHS and NOX are being asked to approve the election of five Class II Trustees/Directors (“Directors”) to serve on the Board of each Fund until the annual meeting of stockholders in 2013, or until their successors are elected and qualified, in the event that the proposed agreement is not approved or, if it is approved, to serve until the dissolution of NHS and NOX. Each of the nominees currently serves as a Director of the Funds. In this capacity, they are fiduciaries and have an obligation to serve in the best interests of the stockholders. Directors review Fund performance, oversee Fund activities and review contractual arrangements with service providers that provide services to the Fund. Q: Why is a stockholder meeting being held? A: The joint stockholder meeting is being held to ask you to approve an Agreement and Plan of Reorganization (“Agreement”). The Agreement provides for a conversion (“Conversion”) followed by a merger (“Merger,” and together with the Conversion, the “Reorganization”). In the Conversion, NHS would convert into New NHS, a newly formed Maryland corporation named Neuberger Berman High Yield Strategies Fund Inc. NHS would then dissolve under applicable state law. After the Conversion, NOX would transfer its assets to New NHS in exchange for shares of common stock and preferred stock of New NHS and the assumption by New NHS of NOX’s liabilities and NOX would dissolve under applicable state law. You are also being asked to vote on the election of Directors of NHS and NOX. Q: Why is the Reorganization being recommended? A: In February 2010, the Board of NHS, including all of the Directors who are not “interested persons” of the Funds under the Investment Company Act of 1940, as amended (the “Independent Directors”), unanimously approved the Conversion and the subsequent Merger, and the Board of NOX, including all of the Independent Directors, unanimously approved the Merger. The Directors of NHS and NOX believe that the Reorganization could benefit stockholders of NHS and NOX. The Funds have the same investment objective and the same investment manager, portfolio managers and Directors. The Directors of NHS and NOX believe that the Reorganization could provide, for example, the potential for lower operating expenses through both economies of scale and the elimination of certain duplicative costs, enhanced market liquidity for shares of New NHS, and portfolio management efficiencies and greater diversification of portfolio holdings due to New NHS’s larger size. The Proxy Statement/Prospectus contains a further explanation of the reasons that the Boards of NHS and NOX recommend the Reorganization. Q: How will the Reorganization affect me? A: As a result of the Reorganization, holders of common stock of NHS and NOX would receive newly issued shares of common stock of New NHS and cash in lieu of certain fractional shares as described below, the aggregate net asset value of which will equal the aggregate net asset value of the applicable Fund’s common stock they held immediately prior to the Reorganization. NHS common stockholders will receive the same number of shares of common stock of NHS as they held immediately prior to the Reorganization. NOX common stockholders will receive a different number of shares that will be based on the relative net asset value of NOX and New NHS, which generally will not include fractional shares of New NHS common stock. Instead, each former holder of NOX common stock will receive cash in an amount equal to the value of the fractional shares of New NHS common stock that such stockholder would otherwise have received in the Reorganization (except with respect to NOX common stock held in a Distribution Reinvestment Plan account, for which that stockholder will receive fractional shares). In addition, holders of preferred shares of NHS and preferred stock of NOX would receive newly issued shares of preferred stock of New NHS. The aggregate liquidation preference and number of shares of New NHS preferred stock received in the Reorganization will equal the aggregate liquidation preference and number of shares of NHS preferred shares and NOX preferred stock held by a preferred stockholder immediately prior to the Reorganization. Each share of newly issued New NHS preferred stock will have a liquidation preference of $25,000, which is the same liquidation preference per share as each share of preferred stock of NHS and NOX. As noted above, the Funds have the same investment objective, investment manager, portfolio managers and Board. Q: Are the investment objective and principal investment policies of New NHS similar to those of NHS and NOX? A: Yes. New NHS has the same investment objective and substantially similar principal investment policies, invests in substantially similar markets and presents substantially similar general risks as NHS and NOX. However, New NHS has more flexibility than NHS or NOX with respect to certain of its investment policies, which permit New NHS greater flexibility in portfolio management. For example, New NHS will not have a limit on its investment in illiquid securities and may invest a greater percentage of its assets in foreign securities and securities that are rated Caa/CCC or lower by a rating agency or unrated securities determined by the Fund’s investment manger to be of comparable quality. Each Fund’s investment objective is to seek high total return (income plus capital appreciation). Under normal market conditions, NHS invests at least 80% of its net assets, including assets attributable to any outstanding preferred stock, plus the aggregate principal amount of any borrowings, in high yield debt securities of U.S. and foreign issuers. Under normal market conditions, NOX and New NHS each invest at least 80% of its total assets in high yield debt securities of U.S. and foreign issuers. High yield debt securities include securities that are rated below investment grade by a nationally recognized statistical rating organization or are unrated debt securities determined to be of comparable quality by the Fund’s investment manager. Q: Will the Reorganization affect my distributions? A: Common Stockholders of the Funds. After the Reorganization, the timing and level of distributions received by NHS common stockholders and NOX common stockholders as New NHS common stockholders is not currently expected to change significantly, although there can be no assurance that this will be the case. Common stockholders of both NHS and NOX receive distributions on a monthly basis. New NHS will also pay distributions to common stockholders on a monthly basis. NHS common stockholders will receive the same number of shares of common stock of New NHS as they currently hold. Accordingly, although there can be no assurance, the level of distributions received by NHS common stockholders is not currently expected to change significantly. Because NHS and NOX historically have paid different distributions per share of common stock due in part to the different net asset values and since the amount of shares received by NOX common stockholders will be based on net asset value, the number of shares received by NOX common stockholders will partially offset the difference in the distribution per share. For example, on March 31, 2010, NOX paid distributions of $0.0575 per share and NHS paid distributions of $0.11 per share. If the Reorganization occurred on that date, NOX common stockholders would have received 0.5796 shares of New NHS common stock for each share of NOX common stock and the amount of distributions they would have received on shares of New NHS common stock they received would have been $0.0637, which would have been more than the distributions they received if they remained NOX common stockholders. Accordingly, although there can be no assurance, the level of distributions received by NOX common stockholders is not currently expected to change significantly. Preferred Stockholders of the Funds. The preferred stockholders of both NHS and NOX receive distributions quarterly. After the Reorganization, New NHS will pay preferred stockholders distributions quarterly. In addition, New NHS preferred stock will use the same methodology for setting the distribution rate for its preferred stock as is currently used by NHS, which is substantially similar to the methodology used by NOX. Q: How will the Reorganization affect fees and expenses? A: After the Reorganization, New NHS is expected to have lower expenses than the current expenses of NHS or NOX, although there can be no assurance that this will be the case. If only the Conversion occurs, New NHS is expected to have the same expenses as the current expenses of NHS, although there can be no assurance that this will be the case. NHS and NOX have the same contractual investment advisory fee but a different administration fee and definition of “managed assets.” NHS currently pays an annual rate of 0.05% of average daily managed assets (as defined below) for administrative services. NOX currently pays an annual rate of 0.25% of average daily managed assets (as defined below) for administrative services. New NHS will pay the same administrative fee rate that NHS currently pays except that the definition of managed assets will change as described below. NHS defines “managed assets” to mean net assets, including assets attributable to any outstanding preferred stock, plus the aggregate principal amount of any borrowings. NOX defines “managed assets” to mean total assets minus liabilities other than the aggregate indebtedness entered into for purposes of leverage. New NHS will use the same definition for “managed assets” used by NOX. This will not result in any change in the amount of managed assets when compared to the amount of managed assets calculated using the NHS definition because the only leverage outstanding immediately after the Reorganization will be preferred stock and notes. However, there can be no assurance that this will be case in the future if a different form of leverage is utilized by New NHS. NHS and NOX also have different fee waiver agreements with respect to the management fees. Neuberger Berman Management LLC (“NB Management”) has voluntarily agreed to waive a portion of the management fee it is entitled to receive from NHS at an annual rate of 0.05% of average daily managed assets. NB Management has contractually agreed to waive a portion of the management fee it is entitled to receive from NOX until October 31, 2011 on a sliding scale and has agreed to voluntarily extend that waiver for an additional year, as described in the Proxy Statement/Prospectus. If the Reorganization occurs, NB Management has voluntarily agreed to waive a portion of the management fee it is entitled to receive from New NHS at an annual rate of 0.05% of average daily managed assets. This voluntary waiver is expected to remain in effect until July 1, 2012, but may be changed or terminated by NB Management at any time. If only the Conversion occurs, New NHS will have in place a voluntary fee waiver in the same amount as is currently in place with NHS, which is expected to remain in effect until the end of the tender offer program described in the Proxy Statement/Prospectus, but may be changed or terminated by NB Management at any time, and NOX will continue with its current fee waivers. As a result of these differences, after the Reorganization, total expenses paid by common stockholders of NHS and NOX (excluding distributions paid on each Fund’s preferred stock and interest paid on each Fund’s notes) are expected to decline from 1.60% and 2.64%, respectively, (as of December 31, 2009 and October 31, 2009, respectively) to approximately 1.31% in New NHS (as of December 31, 2009). These numbers and the below numbers include the effect of the contractual and voluntary management fee waivers, as discussed above, for each Fund as of December 31, 2009 for New NHS and NHS and October 31, 2009 for NOX. Including distributions paid on preferred stock and interest paid on notes, total expenses paid by common stockholders of NHS and NOX are expected to decline from 3.06% and 4.95%, respectively, (as of December 31, 2009 and October 31, 2009, respectively) to approximately 2.62% in New NHS (as of December 31, 2009). As noted above, if only the Conversion occurs, New NHS is expected to have the same expenses as the current expenses of NHS, although there can be no assurance that this will be the case. Although there can be no assurance, the leverage provided by the preferred stock and borrowings of New NHS following the Reorganization is expected to provide a net benefit to common stockholders of New NHS in the form of increased income to New NHS and increased distributions to common stockholders even after considering distributions paid on preferred stock and interest paid on notes. As discussed above, New NHS is expected to have lower expenses than the current expenses of NHS or NOX, although there can be no assurance that this will be the case. As a result, although there can be no assurance, the Reorganization is expected to provide a net benefit to common stockholders of NHS and NOX. Q: Who will pay for the Reorganization? A: Each of NHS and NOX will pay $200,000 of the first $400,000 of the costs of the Reorganization. NB Management, the Funds’ investment manager, will pay any costs incurred in connection with the Reorganization above $400,000. Q: Will I have to pay the Funds any sales load, commission or other similar fee in connection with the Reorganization? A: No. You will not pay any sales loads or commissions to any Fund in connection with the Reorganization. However, up to $400,000 of the costs associated with the Reorganization will be borne by NHS and NOX, and therefore will be borne by the common stockholders of NHS and NOX. Q: Will I have to pay any taxes as a result of the Reorganization? A: The Conversion and Merger are intended to qualify as tax-free reorganizations within the meaning of section 368(a) of the Internal Revenue Code of 1986, as amended. Assuming the Conversion and Merger qualify for such treatment, you generally will not recognize a gain or loss for federal income tax purposes as a direct result of the Conversion and Merger. Common stockholders of NOX, however, will recognize gain or loss with respect to cash they receive pursuant to the Merger in lieu of fractional shares. As a condition to the closing of the Reorganization, NHS and NOX will receive an opinion of counsel to the effect that the Conversion and Merger, respectively, will qualify for such treatment. Opinions of counsel are not binding on the Internal Revenue Service or the courts. You should talk to your tax adviser about any state, local and other tax consequences of the Reorganization. See “Information about the Proposed Reorganization—Federal Income Tax Consequences.” Q: How does the Board recommend that I vote on the Agreement? A: The Board of each Fund, including all of the Independent Directors, unanimously recommends that you vote “FOR” the Agreement. Q: What happens if the Agreement is not approved? A: If stockholders do not approve the Agreement, NOX and NHS will continue as separate investment companies, and the Board of each Fund will separately consider whether any alternatives would be in the best interests of its stockholders, including re-proposing the Agreement. Q: What happens if only stockholders of one Fund approve the Agreement? A: The Conversion of NHS is not contingent on the approval of the Agreement by NOX. Accordingly, the Conversion will occur even if NOX stockholders do not approve the Agreement. However, if the Agreement is not approved by NHS stockholders, the Merger of NOX will not occur even if NOX stockholders approve the Agreement. Q: When is the Reorganization expected to occur? A: If stockholders of both NHS and NOX approve the Agreement, the Reorganization is expected to occur during the summer of 2010. Q: I am a stockholder who holds a small number of shares. Why should I vote? A: Your vote makes a difference. If many stockholders like you fail to vote their shares, NHS and NOX may not receive enough votes to go forward with the stockholders meeting. Q: How can I vote? A: There are a number of ways to vote your shares: By Mail: You may vote by dating, signing and returning the enclosed proxy card(s) in the postage paid envelope. Please note that if you sign and date the proxy card but give no voting instructions, your shares will be voted “FOR” the Agreement and “FOR” each nominee. By Phone: You may vote by telephone by calling the number on your proxy card(s). Via the Internet: You may vote through the Internet by visiting the website listed on your proxy card(s). In Person: If you plan to attend the stockholders meeting, you may vote in person. Q: Who gets to vote? A: If you owned shares of common or preferred stock of NHS or NOX at the close of business on April 1, 2010, you are entitled to vote those shares, even if you are no longer a stockholder of either Fund. Q: Whom do I call if I have questions? A: If you have any questions about the proposals or the voting instructions, please call Broadridge Financial Solutions, Inc., at 866-615-7264 (Monday through Friday, 9:30 a.m. to 9:00 p.m. and Saturdays 10:00 a.m. to 6:00 p.m. Eastern time) or call NB Management at 877-461-1899 (Monday through Friday, 8:00 a.m. to 6:00 p.m., Eastern time). Your vote is important. Please vote promptly to avoid the expense of additional solicitation. This page is intentionally left blank. NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. 605 Third Avenue New York, New York 10158-0180 NOTICE OF JOINT ANNUAL MEETING OF STOCKHOLDERS Dear Stockholder: NOTICE IS HEREBY GIVEN that a Joint Annual Meeting of Stockholders (“Meeting”) of each of the above-referenced funds (the “Funds”) will be held on June 11, 2010, at 2:30 p.m. Eastern time, at the offices of Neuberger Berman LLC, 605 Third Avenue, 41st Floor, New York, New York 10158-3698, for the following purposes: To approve an Agreement and Plan of Reorganization pursuant to which (a) Neuberger Berman High Yield Strategies Fund (“NHS”) would convert to a newly formed Maryland corporation, named Neuberger Berman High Yield Strategies Fund Inc. (“New NHS”) (“Conversion”), and NHS would dissolve under applicable state law, and (b) after the Conversion, Neuberger Berman Income Opportunity Fund Inc. (“NOX”) would transfer its assets to New NHS in exchange for shares of common stock and preferred stock of New NHS and the assumption by New NHS of NOX’s liabilities and NOX would dissolve under applicable state law. To elect five Class II Trustees/Directors (“Directors”) as outlined below: (a) Four Class II Directors, C. Anne Harvey, George W. Morriss, Jack L. Rivkin and Tom D. Seip, to be elected by the holders of common stock and preferred stock, voting together as a single class, such Directors to serve until the annual meeting of stockholders in 2013, or until their successors are elected and qualified; and (b) One Class II Director, John Cannon, to be elected by the holders of preferred stock, voting separately as a single class, such Director to serve until the annual meeting of stockholders in 2013, or until his successor is elected and qualified; and To consider and act upon any other business that may properly come before the Meeting or any adjournments thereof. You are entitled to vote at the Meeting and any adjournments thereof if you owned Fund shares at the close of business on April 1, 2010 (“Record Date”). If you attend the Meeting, you may vote your shares in person. If you do not expect to attend the Meeting, please review the enclosed materials and follow the instructions that appear on the enclosed proxy card(s). If you have any questions about the proposal or the voting instructions, please call 877-461-1899. The appointed proxies will vote in their discretion on any other business that may properly come before the Meeting or any adjournments or postponements thereof. Each Fund will admit to the Meeting: (1) all stockholders of record of the Fund as of the Record Date, (2) persons holding proof of beneficial ownership thereof at the Record Date, such as a letter or account statement from a broker, (3) persons who have been granted proxies, and (4) such other persons that the Fund, in its sole discretion, may elect to admit. All persons wishing to be admitted to the Meeting must present photo identification. If you plan to attend the Meeting, please call 877-461-1899. Unless proxy cards submitted by corporations and partnerships are signed by the appropriate persons as indicated in the voting instructions on the proxy cards, they will not be voted. For ease of reading, “stock” and “stockholders” have been used in certain places in this notice to describe, respectively, the shares of NHS and the shareholders of NHS. By order of the each Board, Claudia A. Brandon Secretary Neuberger Berman High Yield Strategies Fund Neuberger Berman Income Opportunity Fund Inc. May 11, 2010 New York, New York Instructions for Signing Proxy Cards The following general rules for signing proxy cards may be of assistance to you and avoid the time and expense to the Funds involved in validating your vote if you fail to sign your proxy card properly. 1. Individual Accounts: Sign your name exactly as it appears in the registration on the proxy card. 2. Joint Accounts: Any party may sign, but the name of the party signing should conform exactly to the name shown in the registration on the proxy card. 3. Other Accounts: The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration. For example: Registration Valid Signature Corporate Accounts ABC Corp. ABC Corp. ABC Corp. John Doe, Treasurer ABC Corp. c/o John Doe, Treasurer John Doe ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts ABC Trust Jane B. Doe, Trustee Jane B. Doe, Trustee u/t/d 12/28/78 Jane B. Doe Custodian or Estate Accounts John B. Smith, Cust. f/b/o John B. Smith, Jr. UGMA John B. Smith John B. Smith John B. Smith, Jr., Executor YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF STOCK YOU OWN. PLEASE RETURN YOUR PROXY CARD(S) PROMPTLY. You may receive more than one proxy card depending on how you hold shares of a Fund. Please fill out and return each proxy card. Stockholders are invited to attend the Meeting in person. Any stockholder who does not expect to attend the Meeting is urged to review the enclosed materials and follow the instructions that appear on the enclosed proxy card(s). To avoid the additional expense to the Funds of further solicitation, we ask your cooperation in voting your proxy promptly, no matter how large or small your holdings may be. This page is intentionally left blank. Proxy Statement For: NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. 605 Third Avenue
